Case 1:20-cv-24150-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 1 of 15



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                CASE NO.:

  DOUG LONGHINI,

              Plaintiff,

    v.

  REGENCY CENTERS CORPORATION;
  RUBYCO, INC; and THE CHAMPION
  GROUP, LLC.,

          Defendant.
  ___________________________________/

                                               COMPLAINT

         Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

  mobility-impaired        individuals   (hereinafter   “Plaintiff”),   sues   REGENCY     CENTERS

  CORPORATION; RUBYCO, INC.; and THE CHAMPION GROUP, LLC. (hereinafter

  “Defendants”), and as grounds alleges:

                                JURISDICTION, PARTIES, AND VENUE

         1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,

  and may render declaratory judgment on the existence or nonexistence of any right under 42 U.S.C.

  § 12181, et seq.

         4.         Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, with a
Case 1:20-cv-24150-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 2 of 15



  residence in Miami-Dade County, Florida, and is otherwise sui juris.

         5.        At all times material, Defendant, REGENCY CENTERS CORPORATION,

  owned and operated a commercial retail shopping center 8800-8990 W State Road 84, Davie,

  Florida 33324 (hereinafter the “Commercial Property”) and conducted a substantial amount of

  business in that place of public accommodation in Broward County, Florida.

         6.        At all times material, Defendant, REGENCY CENTERS CORPORATION, was

  a profit corporation organized under the laws of Florida with its principal place of business in

  Jacksonville, Florida.

         7.        At all times material, Defendant, RUBYCO, INC., owned and operated a

  commercial retail establishment at 8990 W State Road 84, Davie, Florida 33324 (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Broward County, Florida. Defendant RUBYCO, INC. holds itself out of the

  public as “ROB’S BBQ.”

         8.        At all times material, Defendant, RUBYCO, INC., was a profit corporation

  organized under the laws of Florida with its principal place of business in Davie, Florida.

         9.        At all times material, Defendant, THE CHAMPION GROUP, LLC owned and

  operated a commercial retail establishment 8918 W State Road 84, Davie, Florida 33324

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Broward County, Florida. Defendant THE CHAMPION

  GROUP, LLC holds itself out to the public as “Wing Stop.”

         10.       At all times material, Defendant, THE CHAMPION GROUP, LLC, was a Florida

  Limited Liability Company organized under the laws of Florida with its principal place of business

  in Davie, Florida.

                                                   2
Case 1:20-cv-24150-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 3 of 15



         11.         Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Broward County, Florida, Defendants regularly conduct

  business within Broward County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Broward County, Florida.

                                       FACTUAL ALLEGATIONS

         12.        Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with disabilities.

         13.        Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendants continue to discriminate against

  people who are disabled in ways that block them from access and use of Defendants’ businesses

  and properties.

         14.        The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

         15.        Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

  pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

  has very limited use of his hands and cannot operate any mechanisms which require tight grasping

  or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

  without the use of a wheelchair. He is limited in his major life activities by such, including but

  not limited to walking, standing, grabbing, grasping and/or pinching.

         16.        Defendant, REGENCY CENTERS CORPORATION, owns, operates and oversees

  the Commercial Property, its general parking lot and parking spots.

         17.         The subject Commercial Property is open to the public and is located in Davie,

                                                     3
Case 1:20-cv-24150-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 4 of 15



  Florida.

         18.     The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, to include a visit to the Commercial Property and

  businesses located within the Commercial Property on or about August 19, 2020 and encountered

  multiple violations of the ADA that directly affected his ability to use and enjoy the Commercial

  Property and businesses located therein. He often visits the Commercial Property and businesses

  located within the Commercial Property in order to avail himself of the goods and services offered

  there, and because it is approximately thirty-seven (37) miles from his residence, and is near his

  friends’ residences as well as other businesses and restaurants he frequents as a patron. He plans

  to return to the Commercial Property and the businesses located within the Commercial Property

  within two (2) months from the date of the filing of this Complaint. More specifically, Plaintiff

  has plans to meet a friend a near the property on November 8, 2020, and will revisit the property

  verify whether any remediations have been undertaken.

         19.     Plaintiff is the President of National Alliance for Accessibility, Inc. and often

  travels through South Florida to conduct outreach activities on behalf of National Alliance for

  Accessibility, Inc. Many members and prospective members have transportation difficulties which

  requires Plaintiff to travel to visit members and prospective members.

         20.     Plaintiff resides nearby in the neighboring County and same state as the

  Commercial Property and the businesses located within the Commercial Property, has regularly

  frequented the Defendants’ Commercial Property and the businesses located within the

  Commercial Property for the intended purposes because of the proximity to his home and his

  friends’ residences and other businesses that he frequents as a patron, and intends to return to the

  Commercial Property and businesses located within the Commercial Property within two (2)

                                                   4
Case 1:20-cv-24150-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 5 of 15



  months from the filing of this Complaint. More specifically, Plaintiff intends to revisit the property

  on November 8, 2020.

         21.     The Plaintiff found the Commercial Property, and the businesses located within the

  Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         22.     The Plaintiff has encountered architectural barriers that are in violation of the ADA

  at the subject Commercial Property, and businesses located within the Commercial Property. The

  barriers to access at Defendants’ Commercial Property, and the businesses located within the

  Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

  Property, and businesses located within the Commercial Property, and have endangered his safety

  in violation of the ADA. The barriers to access, which are set forth below, have likewise posed a

  risk of injury(ies), embarrassment, and discomfort to Plaintiff, DOUG LONGHINI, and others

  similarly situated.

         23.     Defendant, REGENCY CENTERS CORPORATION, owns and operates a place

  of public accommodation as defined by the ADA and the regulations implementing the ADA, 28

  CFR 36.201 (a) and 36.104. Defendant, REGENCY CENTERS CORPORATION, is responsible

  for complying with the obligations of the ADA. The place of public accommodation that

  Defendant, REGENCY CENTERS CORPORATION, owns and operates the Commercial

  Property Business located at 8800-8990 W State Road 84, Davie, Florida 33324.

         24.     Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the businesses located within the Commercial Property,

                                                    5
Case 1:20-cv-24150-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 6 of 15



  including but not necessarily limited to the allegations in Counts I through III of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  at the Commercial Property, and businesses located within the Commercial Property, in violation

  of the ADA. Plaintiff desires to visit the Commercial Property and businesses located therein, not

  only to avail himself of the goods and services available at the Commercial Property, and

  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property and businesses located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and businesses located within the Commercial Property without fear of discrimination.

         25.     Defendant, REGENCY CENTERS CORPORATION, as landlord and owner of the

  Commercial Property, is responsible for all ADA violations listed in this Complaint.

         26.     Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and businesses located within the Commercial Property, but not

  necessarily limited to the allegations in Counts I through III of this Complaint. Plaintiff has

  reasonable grounds to believe that he will continue to be subjected to discrimination at the

  Commercial Property, and businesses within the Commercial Property, in violation of the ADA.

  Plaintiff desires to visit the Commercial Property and businesses within the Commercial Property,

  not only to avail himself of the goods and services available at the Commercial Property and

  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property, and businesses located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and businesses located within the Commercial Property without fear of discrimination.

                                                  6
Case 1:20-cv-24150-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 7 of 15



           27.     Defendants have discriminated against the individual Plaintiff by denying him

    access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

    and/or accommodations of the Commercial Property, and businesses located within the

    Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

         COUNT I – ADA VIOLATIONS AS TO THE COMMON AREAS, LANDLORD
                     AS TO REGENCY CENTERS CORPORATION

           28.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

    through 27 above as though fully set forth herein.

           29.       Defendant, REGENCY CENTERS CORPORATION, has discriminated, and

    continues to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have

    accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer

    employees and gross receipts of $500,000 or less).          A list of the violations that Plaintiff

    encountered during his visit to the Commercial Property, include but are not limited to, the

    following:

           A. Entrance Access and Path of Travel

  i.   The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

       Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

       4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 ii.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes between sections of the facility. These are violations

       of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

       303, 402 and 403, whose resolution is readily achievable.


                                                      7
Case 1:20-cv-24150-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 8 of 15



iii.     The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

         Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

         of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

         achievable.

iv.      The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

         Violation: There are inaccessible routes from the public sidewalk and transportation stop.

         These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

         ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

         resolution is readily achievable.

                             COUNT II – ADA VIOLATIONS
                AS TO REGENCY CENTERS CORPORATION AND RUBYCO, INC.

             30.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

      through 27 above as though fully set forth herein.

             31.       Defendants, REGENCY CENTERS CORPORATION and RUBYCO, INC, have

      discriminated, and continue to discriminate, against Plaintiff in violation of the ADA by failing,

      inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant

      has 10 or fewer employees and gross receipts of $500,000 or less). A list of the violations that

      Plaintiff encountered during his visit to the Commercial Property, include but are not limited to,

      the following:

             A. Access to Goods and Services

  i.     The Plaintiff could not use the sales counters without assistance, as they are mounted too high.

         Violation: There are sales counters at the facility in excess of 36” high, violating Section 7.2(1)

         of the ADAAG and Section 904.4 of the 2010 ADA Standards, whose resolution is readily

         achievable.
                                                        8
Case 1:20-cv-24150-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 9 of 15



 ii.   There is seating provided at the facility that does not comply with the standards prescribed in

       Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.

          B. Public Restrooms

  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 ii.   The Plaintiff could not exit the restroom without assistance, as the required maneuvering

       clearance was not provided due to the location of a trashcan. Violation: The restroom door

       does not provide the required latch side clearance due to a lack of maintenance violating

       Section 4.13.6 of the ADAAG, 28 CFR 36.211, and Section 404.2.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

iii.   The Plaintiff was exposed to a cutting/burning hazard because the lavatories outside the

       accessible toilet compartment have pipes that are not wrapped. Violation: The lavatory pipes

       are not fully wrapped or maintained outside the accessible toilet compartment violating Section

       4.19.4 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010 ADA Standards, whose

       resolution is readily achievable.

iv.    The Plaintiff had difficulty using the urinals as the rims are mounted too high. Violation: There

       are urinals provided for public use that do not comply with the standards set forth in Section

       4.18.2 of the ADAAG and Section 605.2 of the 2010 ADA Standards, whose resolution is

       readily achievable.

 v.    The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

       not self-closing and does not have compliant door hardware. Violation: The accessible toilet

                                                    9
Case 1:20-cv-24150-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 10 of 15



        compartment door does not provide hardware and features that comply with Sections 4.17.5

        and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 vi.    The Plaintiff could not enter the accessible toilet compartment without assistance, as the

        required maneuvering clearance is not provided. Violation: The accessible toilet compartment

        does not provide the required latch side clearance at the door violating Sections 4.13.6 and

        4.17.5 of the ADAAG and Sections 404.2.4 and 604.8.1.2 of the 2010 ADA Standards, whose

        resolution is readily achievable.

vii.    The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

        wrapped. Violation: The lavatory pipes are not fully wrapped or insulated violating Section

        4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

        readily achievable.

viii.   The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

        Violation: There are coat hooks provided for public use in the restroom, outside the reach

        ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

        604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 ix.    The Plaintiff could not use soap dispenser without assistance, as it is mounted too high.

        Violation: There are dispensers provided for public use in the restroom, with controls outside

        the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections 308 &

        309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

  x.    The Plaintiff could not use the toilet compartment without assistance, as one of the required

        size is not provided: Violation: The toilet compartments provided for public use at the facility

        are in violation of Section 4.17.3 and Figure 30(a) of the ADAAG and Section 604.8.1 of the

                                                    10
Case 1:20-cv-24150-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 11 of 15



           2010 ADA Standards, whose resolution is readily achievable.

 xi.       The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

           the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

           Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

           is readily achievable.

xii.       The Plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

           the required location. Violation: The toilet paper dispenser in the accessible toilet compartment

           is not mounted in accordance with Section 4.17.6 and Figure 30(d) of the ADAAG and Section

           604.7 of the 2010 ADA Standards, whose resolution is readily achievable.

xiii.      The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

           required distance from the side wall. Violation: The water closet in the accessible toilet

           compartment is mounted at a non-compliant distance from the wall in violation of Section

           4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

           resolution is readily achievable.

                            COUNT III – ADA VIOLATIONS
         AS TO REGENCY CENTERS CORPORATION AND THE CHAMPION GROUP, LLC

               32.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

        through 27 above as though fully set forth herein.

               33.       Defendants, REGENCY CENTERS CORPORATION and THE CHAMPION

        GROUP, LLC, have discriminated, and continue to discriminate, against Plaintiff in violation of

        the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26,

        1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of

        the violations that Plaintiff encountered during his visit to the Commercial Property, include but

        are not limited to, the following:
                                                        11
Case 1:20-cv-24150-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 12 of 15



           A. Public Restrooms

  i.   The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

       wrapped. Violation: The lavatory pipes are not fully wrapped or insulated violating Section

       4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

       readily achievable.

 ii.   The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

       required distance from the side wall. Violation: The water closet is mounted at a non-compliant

       distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section

       604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

                                  RELIEF SOUGHT AND THE BASIS

           34.     The discriminatory violations described in Counts I through VII of this Complaint

    are not an exclusive list of the Defendants’ ADA violations. Plaintiff requests an inspection of

    the Defendants’ places of public accommodation in order to photograph and measure all of the

    discriminatory acts violating the ADA and barriers to access in conjunction with Rule 34 and

    timely notice. Plaintiff further requests to inspect any and all barriers to access that were concealed

    by virtue of the barriers' presence, which prevented Plaintiff, DOUG LONGHINI, from further

    ingress, use, and equal enjoyment of the Commercial Business and businesses located within the

    Commercial Property; Plaintiff requests to be physically present at such inspection in conjunction

    with Rule 34 and timely notice. A complete list of the Subject Premises’ ADA violations, and

    the remedial measures necessary to remove same, will require an on-site inspection by Plaintiff’s

    representatives pursuant to Federal Rule of Civil Procedure 34.

           35.     The individual Plaintiff, and all other individuals similarly situated, have been

    denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

                                                      12
Case 1:20-cv-24150-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 13 of 15



   privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

   businesses and facilities; and has otherwise been discriminated against and damaged by the

   Defendants because of the Defendants’ ADA violations as set forth above. The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

           36.     Defendants have discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.

           37.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

   clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

   those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

   to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

   12205 and 28 CFR 36.505.

                                                      13
Case 1:20-cv-24150-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 14 of 15



          38.     Defendants are required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

   Defendants’ place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

          39.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendants.

          40.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendants operates its

   businesses, located at and/or within the commercial property located at 8800-8990 W State Road

   84, Davie, Florida 33324 the exterior areas, and the common exterior areas of the Commercial

   Property and businesses located within the Commercial Property, to make those facilities readily

   accessible and useable to the Plaintiff and all other mobility-impaired persons; or by closing the

   facility until such time as the Defendants cure the violations of the ADA.

          WHEREFORE, The Plaintiff, DOUG LONGHINI, respectfully requests that this

   Honorable Court issue (i) a Declaratory Judgment determining Defendants at the commencement

   of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

   42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

   readily achievable alterations to the facilities; or to make such facilities readily accessible to and

                                                    14
Case 1:20-cv-24150-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 15 of 15



   usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

   to make reasonable modifications in policies, practices or procedures, when such modifications

   are necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.


   Dated: October 9, 2020
                                                 GARCIA-MENOCAL & PEREZ, P.L.
                                                 Attorneys for Plaintiff
                                                 4937 S.W. 74th Court
                                                 Miami, Florida 33155
                                                 Telephone: (305) 553-3464
                                                 Facsimile: (305) 553-3031
                                                 Primary E-Mail: ajperez@lawgmp.com
                                                 Secondary E-Mails: bvirues@lawgmp.com
                                                                       aquezada@lawgmp.com

                                                 By: ___/s/_Anthony J. Perez________
                                                        ANTHONY J. PEREZ
                                                        Florida Bar No.: 535451
                                                        BEVERLY VIRUES
                                                        Florida Bar No.: 123713




                                                   15
